Citation Nr: 1302517	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-14 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance (Chapter 35) beyond February 3, 2005. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from May 1969 until September 1970.  The Appellant is his spouse. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

The appellant testified before the undersigned Veterans Law Judge in April 2009. The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue on appeal was remanded by the Board for additional development in June 2009.  In a decision in April 2011, the Board denied the issue.  The Veteran appealed the Board's April 2011 decision.  In an Order, dated in March 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR), and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR dated in March 2012, the parties agreed that the duty to notify was not satisfied and there was no compliance with the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The parties noted that while the Board in the June 2009 remand instructed the RO to send a letter to the Appellant requesting that she "submit any available medical records pertaining to her disability or those of her husband and children", the RO sent a letter in June 2010 requesting that she only provide evidence pertaining to herself.  The parties agreed that this error was prejudicial in light of the fact that the RO provided the Appellant with completely contradictory information than what was insinuated in the June 2009 Board remand.  The parties further noted that the Board in its decision April 2011 conceded that the Veteran's disabilities or their children's disabilities could have prevented the Appellant from pursuing an educational program.

Accordingly, the case is REMANDED for the following action:

The RO should review the record and take necessary action to ensure compliance with all VCAA notice and assistance requirements.  The RO should ensure that the Appellant is furnished proper notice in compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) the information and evidence  not of record that is necessary to substantiate her claim of entitlement to an extension of the delimiting date for Survivors' and Dependents' Educational Assistance (Chapter 35) beyond February 3, 2005, to specifically include employment records, medical records, and lay evidence that shows she was prevented from initiating or completing an educational program within the otherwise applicable period of eligibility because of her spouse's or children's physical or mental disability, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Appellant is expected to provide, to include the beginning and end dates of the period she was unable to attend school.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159.  The letter should also advise the Appellant of the evidence necessary to establish disability ratings and an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If upon completion of the above action the claim remains denied, the case should be returned after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


